The Chancellor.
This case comes before the court ex 'parte. The bill alleges that the defendant willfully deserted the complainant in July, 1875, and that such desertion has been obstinately continued ever since. The complainant swears that she and her husband boarded together at 55 Sands street, in Brooklyn, on the 12th of June, 1875, and that he then left her, but that she remained there till the 8th of December following. She says he left her without any support, but, in the next sentence, says that he paid her board up to the 8th of December, though he did not live with her from the 12th of June. She says she returned from Brooklyn to her father’s house, in Camden, at her husband’s solicitation, on the 8th of December; that he said that if she returned to Brooklyn, he would pay her board and all her expenses ; that she returned to Brooklyn, and went to board at 193 Prince street; that he came to see the lady of the house, a few days after she got there, about making arrangements to pay her board; that he never came to live with her there, and did not pay her board. Again, she says that in July, 1876, he ceased to support her; that she again left Brooklyn, on the 8th of September, 1876, and returned to Camden, and that she has received no support from him since the 12th of July, 1876. She further says that she has not seen him since September, 1876, and yet, in a former part of her testimony, she seems to testify that she has seen him twice in the street in Brooklyn. In this connection, it may be remarked that her sister says that the complainant has supported herself since she returned home in September, 1876, and 'adds that she has seen the complainant and defendant together, presumably since that date. Albert Hughes testifies that the defendant left the complainant in the early part of June, 1875, and adds that he does not know that they lived together after that. He subsequently, indeed, says positively that he knows that the defendant has never returned to the complainant, and does not now live with her; but how he has obtained his knowledge on the subject does not appear. In all this testimony there is no proof of desertion. The proof is that the parties have- lived separate, and that the defendant has not *9supported his wife since September, 1876. That is not enough. To entitle the complainant to a divorce on the ground of desertion, it must appear that the defendant had willfully, continuously and obstinately deserted his wife for three years before this suit was begun.
The bill will be dismissed.